United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3483
                                    ___________

Benjamin Hammond,                         *
                                          *
             Plaintiff-Appellant,         *
                                          *
      v.                                  *    Appeal from the United States
                                          *    District Court for the Western
Paul Woodruff, Officer; Greg Harris,      *    District of Arkansas.
Officer; Chris Burnett, Officer; Sam      *
Martin, Officer; The Fourteenth           *
Judicial Drug Task Force of Arkansas,     *       [UNPUBLISHED]
                                          *
             Defendants-Appellees.        *

                                    ___________

                             Submitted: July 22, 2004
                                Filed: July 29, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________
PER CURIAM.

      This matter comes before the court based upon the district court’s dismissal
with prejudice of Plaintiff’s handwritten complaint pursuant to Federal Rule of Civil
Procedure 41(b). Having carefully reviewed the record and the applicable legal
authorities, we find no error in the district court’s disposition of this matter.
Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.
                       ______________________________